          Case 1:20-cr-00665-JMF Document 13 Filed 12/10/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                  x
                                                    :
UNITED STATES OF AMERICA
                                                    :     CONSENT PRELIMINARY ORDER
               - v. -                                     OF FORFEITURE AS TO SPECIFIC
                                                    :     PROPERTY/MONEY JUDGMENT
MAXIMO RODRIGUEZ,
                                                    :     20 Cr. 665 (JMF)
                        Defendant.
                                                    :
----------------------------------                  x

               WHEREAS, on or about December 8, 2020, MAXIMO RODRIGUEZ (the

“Defendant”), was charged in a one-count Information, 20 Cr. ___ (JMF) (the “Information”),

with narcotics conspiracy, in violation of Title 21, United States Code, Section 846 (Count One);

               WHEREAS, the Information included a forfeiture allegation as to Count One of the

Information seeking forfeiture to the United States, pursuant to Title 21, United States Code,

Section 853, of any and all property constituting, or derived from, any proceeds obtained, directly

or indirectly, as a result of the offense charged in Count One of the Information, and any and all

property used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of, the offense charged in Count One of the Information, including but not limited to

a sum of money in United States currency representing the amount of proceeds traceable to the

commission of the offense charged in Count One of the Information;

               WHEREAS, on or about June 29, 2020 the Government seized $255,050 in United

States currency from the Defendant (the “Specific Property”);

               WHEREAS, on or about December 8, 2020, the Defendant pled guilty to Count

One of the Information, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Information and agreed to

forfeit, to the United States, pursuant to Title 21, United States Code, Section 853, (i) a sum of
          Case 1:20-cr-00665-JMF Document 13 Filed 12/10/20 Page 2 of 7




money in the amount of $255,050, representing the proceeds traceable to the commission of the

offense charged in Count One of the Information that the Defendant personally obtained; and (ii)

all right, title and interest of the Defendant in the Specific Property;; and

                WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $255,050 in United States currency representing the amount of proceeds traceable to

the offense charged in Count One of the Information that the Defendant personally obtained;

                WHEREAS, the Defendant further consents to the forfeiture of all his right, title

and interest in the Specific Property, which constitutes proceeds of the offense charged in Count

One of the Information;

                WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Information that the

Defendant personally obtained cannot be located upon the exercise of due diligence, with the

exception of the Specific Property; and

                WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein;

                IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorney, Ryan B. Finkel, of counsel, and the Defendant, and his counsel, Gregory J. Gallo, Esq.,

that:
          Case 1:20-cr-00665-JMF Document 13 Filed 12/10/20 Page 3 of 7




               1.      As a result of the offense charged in Count One of the Information, to which

the Defendant pled guilty, a money judgment in the amount of $255,050 in United States currency

(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in

Count One of the Information that the Defendant personally obtained, shall be entered against the

Defendant.

               2.      As a result of the offense charged in Count One of the Information, to which

the Defendant pled guilty, all of the Defendant’s right, title and interest in the Specific Property is

hereby forfeited to the United States for disposition in accordance with the law, subject to the

provisions of Title 21, United States Code, Section 853.

               3.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to the

Defendant, MAXIMO RODRIGUEZ, and shall be deemed part of the sentence of the Defendant,

and shall be included in the judgment of conviction therewith.

               4.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to the United States Marshals Service, and

delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:

Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New

York, New York 10007 and shall indicate the Defendant’s name and case number.

               5.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.
          Case 1:20-cr-00665-JMF Document 13 Filed 12/10/20 Page 4 of 7




                6.      Upon entry of this Consent Preliminary Order of Forfeiture as to Specific

Property/Money Judgment, the United States Marshals Service is hereby authorized to take

possession of the Specific Property and to hold such property in its secure custody and control.

                7.      Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific

Property must file a Petition within sixty (60) days from the first day of publication of the Notice

on this official government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.

                8.      The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances

of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional

facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).

                9.      Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.
          Case 1:20-cr-00665-JMF Document 13 Filed 12/10/20 Page 5 of 7




               10.    Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the

United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the

Money Judgment.

               11.    Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               12.    Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               13.    The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to

Rule 32.2 of the Federal Rules of Criminal Procedure.

               14.    The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United

States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational

Criminal Enterprises Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York,

New York 10007.
          Case 1:20-cr-00665-JMF Document 13 Filed 12/10/20 Page 6 of 7




               15.    The signature page of this Consent Preliminary Order of Forfeiture as to

Specific Property/Money Judgment may be executed in one or more counterparts, each of which

will be deemed an original but all of which together will constitute one and the same instrument.



AGREED AND CONSENTED TO:


AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York


By:                                                                12/7/20
       RYAN B. FINKEL                                              DATE
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, NY 10007
       (212)637-6612

MAXIMO RODRIGUEZ

By:
       MAXIMO RODRIGUEZ                                            DATE

By:
       GREGORY J. GALLO, ESQ.                                      DATE
       Attorney for Defendant
       34-11 Queens Boulevard
       Long Island City, NY 11101
       (347) 774-1841


SO ORDERED:


________________________________________________                   ____________
HONORABLE JESSE M. FURMAN                                          DATE
UNITED STATES DISTRICT JUDGE
Case 1:20-cr-00665-JMF Document 13 Filed 12/10/20 Page 7 of 7




                                             12/4/2020


                                           12/4/2020




                                            12/8/2020
     Jesse M. Furman
